DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested (support can be found at least at paragraph 4 of the specification as filed):

DISPLAY DEVICE AND DISPLAY METHOD TO MINIMIZE POWER CONSUMPTION OF TOUCH-SCREEN UNIT

Specification
The disclosure is objected to because of the following informalities; appropriate correction is required.

Regarding paragraph 58:  On line 6, please amend as follows:
no touch operation can be [[is]] received.  Accordingly, if…

Regarding paragraph 98:  On line 1, please amend as follows:
In the first sleep mode, no touch operation can be [[is]] received, thus …

Drawings
The drawings are objected to because in figure 6, the text inside boxes S41 and S51 should be amended as follows:

SUPPLY POWER TO COMUNICATION UNIT AND TOUCH OPERATION RECEIVING UNIT

The abovementioned changes are necessary for consistency with at least figure 4, as well at least paragraphs 92 & 93 of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent 8,593,401 B1; “Kim” hereinafter).  N.B. Kim is Applicant-Provided Prior Art (see IDS filed 11 December 2019; U.S. Patents citation #1).
Regarding claim 11, Kim discloses a display device (see title, where Kim teaches “Mobile Terminal Including a Double-Sided Display and Controlling Method Thereof”; see also figure 1, where Kim depicts mobile terminal 100) comprising:
a power supply unit configured to supply power to components of the display device (see figure 1, where Kim depicts power unit 170); a communication unit configured to perform communication (see figure 1, where Kim depicts communication unit 150);
a touch-screen unit configured to display an image and to receive a touch operation (see figure 1, where Kim depicts first and second display unit 110/120; see also column 4, lines 40-42, where Kim teaches first and second display unit 110/120 may be equipped with a touch sensor and may be 
Regarding claim 12, Kim discloses the display device of claim 1.  Kim further discloses the touch-screen unit is configured to consume power to rewrite a displayed image and to consume no power to maintain a rewritten image (see column 4, lines 19-29, where Kim teaches second display unit 120 may include an e-paper display panel, requiring the changing of an electrical shock between transparent electrode plates in order to update a displayed letter or image; see also column 6, lines 65-67, where Kim teaches an e-paper display panel does not require applied power to maintain a displayed image); 
and in the first operation mode, the power supply unit refrains from supplying power to the touch-screen unit while the touch-screen unit maintains a displayed image (see column 6, lines 34-35, where Kim teaches user input is not recognized in a standby state).
Regarding claim 17, Kim discloses the display device of claim 1.  Kim further discloses the touch-screen unit is configured to consume power to rewrite a displayed image and to consume no power to maintain a rewritten image (see column 4, lines 19-29, where Kim teaches second display unit 120 may include an e-paper display panel, requiring the changing of an electrical shock between transparent electrode plates in order to update a displayed letter or image, thus a need for applied power; see also column 6, lines 65-67, where Kim teaches an e-paper display panel does not require applied power to maintain a displayed image); 
and in the first operation mode, the power supply unit refrains from supplying power to the touch-screen unit while the touch-screen unit maintains a displayed image (see column 6, lines 34-35, where Kim teaches user input is not recognized in a standby state).
Regarding claim 20, this method claim essentially restates the limitations of apparatus claim 11, in that the control unit of display device of claim 11 appears to be configured to perform the method steps of claim 20.  Therefore, the same analysis applies to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 11 above, in view of Kawai (US PGPUB 2007/0046622 A1; “Kawai” hereinafter).
Regarding claim 13, Kim discloses the device of claim 11.  Kim does not appear to explicitly disclose a detecting unit configured to detect an event that occurs in the display device, wherein in the first operation mode, the control unit is configured, in response to detection of an event by the detecting unit, to cause the power supply unit temporarily to supply power to the touch-screen unit to enable the touchscreen unit to rewrite a displayed image to an image according to the event.  However, at figure 4C, Kim depicts a displayed clock icon 133, calendar icon 134, and weather icon 135.  It is likely that even in a standby mode, one or more of these icons would need to be refreshed.  For example, on many portable display devices, the calendar icon is known at least to change numerals every day at midnight.  A clock icon can also be configured to display the current time, even in a standby or low-power state.
In a similar field of endeavor, Kawai discloses ELECTROPHORETIC DEVICE DRIVING METHOD, ELECTROPHORETIC DEVICE, ELECTRONIC APPARATUS, AND ELECTRONIC WATCH.  At paragraph 24, Kawai teaches that a clock with a minute (or second) display has a short rewrite interval of once per minute (second).  Given that such a displayed clock requires frequent refreshing, power would by necessity be supplied in order to rewrite the screen at least every time the clock display requires a 
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Kawai as applicable to the device of Kim, and would have been motivated to combine in order to detect events that allow certain icons of Kim to impart real-time, useful information, thus an improved device.  Furthermore, given that Kawai and Kim use and disclose similar electrophoretic display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Kawai, as applied to claim 13 above, and further in view of Babb et al. (US PGPUB 2016/0086228 A1; “Babb” hereinafter).
Regarding claim 14, the combination of Kim and Kawai discloses the device of claim 13.  The combination further discloses a measuring unit configured to measure a position of the display device (see Kim at figure 1, where Kim depicts sensor unit 130; see also column 4, lines 44-60, where Kim teaches sensor unit may include a GPS sensor; GPS data including time information) wherein the detecting unit is configured to detect measurement of a predetermined position by the measuring unit (see Kim at figure 1, where Kim depicts processor 140, analogous to the claimed detecting unit) coupled to sensor unit 130, which could be a GPS sensor).  Kim does not appear to explicitly disclose in the first operation mode, the control unit is further configured, in response to detection of measurement of the 
For example, and in a similar field of endeavor, Babb discloses Method And System For Delivery Of Context-Specific Content To A Mobile Device, Triggered By Changes In The Mobile Device's Location.  At paragraph 33, Babb teaches examples of a retailer providing coupons to the screens of users' mobile devices when users approach the store during certain hours; a transit agency providing train arrival times to the screens of users' mobile devices when users enter a train station, and a national merchandiser sending advertisements for a bottled sport drink to the screens of users' mobile devices located near athletic fields.  Babb further teaches that government agencies may make use of the method and system, thus a suggestion for the provision of location-specific emergency information (which should by necessity be provided regardless of a “standby” low-power mode of operation).
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Babb as applicable to the device of the combination of Kim and Kawai, and would have been motivated to combine in order to facilitate the provision of location-specific information, including location-specific emergency information.  Processor 140 of Kim, analogous to the claimed detecting unit, besides detecting certain times of day at which to update aspects of first or second display units 110/120, as well can detect proximity to certain locations, and in connection with communication unit 150, detect data transmitted by proximate beacons as taught by Babb; such exemplary transmissions as indicated above would necessitate the provision of power to display units 110/120 for rewriting the display(s), even in standby mode.  Furthermore, given that Babb, Kawai and Kim use and disclose similar portable electronic display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, 
Regarding claim 16, the combination of Kim and Kawai discloses the device of claim 13.  The combination does not appear to explicitly disclose, in the first operation mode, the control unit is further configured, in response to reception of data by the communication unit, to cause the power supply unit temporarily to supply power to the touch-screen unit to enable the touch-screen unit to rewrite a displayed image to an image according to the data.  However, updating a display screen based on a detected location is common in the art.
For example, and in a similar field of endeavor, Babb discloses Method And System For Delivery Of Context-Specific Content To A Mobile Device, Triggered By Changes In The Mobile Device's Location.  At paragraph 33, Babb teaches examples of a retailer providing coupons to the screens of users' mobile devices when users approach the store during certain hours; a transit agency providing train arrival times to the screens of users' mobile devices when users enter a train station, and a national merchandiser sending advertisements for a bottled sport drink to the screens of users' mobile devices located near athletic fields.  Babb further teaches that government agencies may make use of the method and system, thus a suggestion for the provision of location-specific emergency information (which should be provided regardless of a “standby” low-power mode of operation).
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Babb as applicable to the device of the combination of Kim and Kawai, and would have been motivated to combine in order to facilitate the provision of location-specific information, including location-specific emergency information.  Processor 140 of Kim, analogous to the claimed detecting unit, besides detecting certain times of day at which to update aspects of first or second display units 110/120, and as well in connection with communication unit 150, can detect data transmitted by proximate beacons as taught by Babb; such exemplary transmissions as indicated above would necessitate the provision of power to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Kawai, as applied to claim 13 above, and further in view of Nagasaki (US PGPUB 2007/0296690 A1; “Nagasaki” hereinafter).
Regarding claim 15, the combination of Kim and Kawai discloses the device of claim 13.  The combination further discloses an operation receiving unit configured to receive an operation from a user (see Kim at column 5, lines 18-20, where Kim teaches side button 160 is a physical key situated at the side of mobile terminal 100 and may correspond to a button recognizing an input by a physical power, thus an operation receiving unit configured to receive a user operation), wherein the detecting unit is configured to detect reception of an operation by the operation receiving unit (processor 140 of Kim, analogous to the claimed detecting unit, besides detecting certain times of day at which to update aspects of first or second display units 110/120, can detect the press of an incorporated push button).  The combination does not appear to explicitly disclose in the first operation mode, the control unit is further configured, in response to reception of an operation by the detecting unit, to cause the power supply unit temporarily to supply power to the touch-screen unit to enable the touch-screen unit to rewrite a displayed image to an image according to the operation.
In a similar field of endeavor, Nagasaki discloses Display Device and Timepiece.  At paragraph 44, Nagasaki teaches a user pressing a button to change a display mode; this necessitates a color changing process to rewrite a display.  Prior to the effective filing date of the instant application, one of ordinary .

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 11 above, in view of Seki (US PGPUB 2009/0237388 A1; “Seki” hereinafter).
Regarding claim 18, Kim discloses the device of claim 11.  Kim does not appear to explicitly disclose the control unit is further configured, upon detecting that at least a third condition is satisfied, to switch the display device to a third operation mode in which the power supply unit refrains from supplying power to the components after the touch-screen unit rewrites a displayed image to a predetermined image.  However, Seki discloses DISPLAY TERMINAL AND COMPUTER-READABLE RECORDING MEDIUM RECORDING DISPLAY TERMINAL PROGRAM.  At claim 9, Seki teaches a remaining battery level acquisition device and a display waiting time determination device that determines a display waiting time based on a certain remaining battery level; the reaching of said certain remaining battery level is analogous to the claimed third condition (i.e. a low battery level); a charging message, analogous to the claimed predetermined image, is displayed prior to supply of battery power is cut off to a display.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Seki as applicable to the device of Kim, and would have been motivated 
Regarding claim 19, the combination of Kim and Seki discloses the display device of claim 18.  The combination further discloses the power supply unit comprises a battery (see Kim at column 5, lines 61-64, where Kim teaches power unit 170 is a power source connected to a battery of the internal [sic] of mobile terminal 100);
the at least third condition comprises plural conditions comprising a fourth condition that is satisfied by depletion of the battery (see Seki at claim 9, where Seki teaches the completion of a display waiting time, analogous to the claimed third condition; Seki further teaches power from the battery to a nonvolatile display device is cut off, analogous to the claimed fourth condition – i.e. a dead battery); and
the control unit is further configured, upon detecting that one of the plural conditions is satisfied, to switch the display device to the third operation mode after the touch-screen unit rewrites a displayed image to an image determined depending on whether the satisfied condition is the fourth condition (see Seki at claim 9, where Seki teaches causing the nonvolatile display device to display the charging message after the display waiting time has elapsed, before power from the battery to the display is cut off; this is analogous to the claimed third mode of operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624